Case 2:17-cV-1O467-|\/|CA-LDW Document 43 Filed 11/26/18 Page 1 of 6 Page|D: 1211
Case 2:18-cv-081?5-|V|CA-LDW Document 50 Filed 11120!18 Page 1 of 5 Page|D: 724

SEEGERWEISS

NEw YoRi< - Nsw ]ERsEv - PHlLAoELPHlA
November 20, 2018

Hon. Leda Dunn Wettre

Magistrate Judge U.S. District Court

M. L. King, Jr. Federal Building & Courthouse
50 Walnut St., Room 2060

Newark, NJ 07102

Re: TIAA-CREF Investment Managemen!, LLC, et al. v. Perrigo Company plc et al.
(No. 2:18-CV-08175-MCA-LDW) (“TMA-CREF”); Harel Insurance Company, et
al. v. Perrigo Company plc et al. (No. 2:18-CV-02074-MCA-LDW); Carmignac
Gestion, S.A. v. Perrigo Company plc et al. (No. 2:17-CV-10467-MCA-LDW);
First Manhattan Co. v. Perrigo Company plc et al. (No. 2:18»CV-02291-MCA-
LDW); Malming & Napfer Advisors, LLC v. Perrigo Company plc et al. (No. 2:18-
CV-00674-MCA-LDW)

Dear Magistrate Judge Wettre:

This finn represents plaintiffs in a number of individual securities actions related to
Roofers’ Pens."on Fund v. Papa and Perrigo Company plc, No. 2:26-cv-2805(MCA)(LDW)
(“Class Action”). With Robbins Geller Rudman & Dowd LLP, we represent plaintiffs in TIAA-
CREF Investment Management, LLC, et al. v. Perrigo Company plc et al. (No. 2:18-CV-08175-
MCA-LDW) (“TMA-CREF’); and Harel Insurancc Company, et al. v. Perrigo Company plc et
al. (No. 2:18-CV-02074-MCA-LDW) (“Harel”). And with Kessler Topaz Meltzer and Check,
LLP, we represent plaintiffs in Carmi'gmzc Gestz'on, S.A. v. Perrigo Company plc et al. (No. 2:17-
CV-lO467-MCA-LDW); Fz`rst Manhattan Co. v. Perrigo Company plc et al. (No. 2:18-CV-
02291-MCA-LDW); and Manning & Napier Advisors. LLC v. Perrigo Company plc et aI. (No.
2: l 8-CV-00674-MCA-LDW). '

We write jointly on behalf of the plaintiffs in the lndividuai Actions (the “lndividual
Action Plaintiffs”) and Defendants in regard to the Text Orders dated November 20, 2018 in the
TIAA~CREF (ECF 49) and Ha."el (ECF 57) Individual Actions converting the November 27 and
28, 2018 initial scheduling conferences in TIAA-CREF and Harel to a telephone conference on
Novernber 28, 2018 at l 1:30 a.m., and to seek approval of the discovery schedule and discovery
coordination plan agreed to by the parties in the Individual Actions.

 

' The above referenced individual actions will be referred to collectively as the “lndividual

Actions.” The Individual Actions and the Class Action will be referred to collectively as the
“Related Actions.”

55 Challenger Road - 6"‘ F|oor - Ridgelield Park. N] 07660 - T. 973.639.9|00 F: 973.639 9393 '- seegerweiss.com

Case 2:17-cV-1O467-|\/|CA-LDW Document 43 Filed 11/26/18 Page 2 of 6 Page|D: 1212
Case 2:18-cv-08175-MCA-LDW Document 50 Filed 11/20/18 Page 2 of 5 PagelD: 725

TIAA-CREF and Harel Confcrences

On November 7, 2018, the Court issued orders setting initial scheduling conferences for
November 27, 2018 in Harel and November 28, 2018 in TIAA-CREF. As discussed with Your
Honor’s chambers on November 16, 2018, the Harel and TIAA-CREF parties agreed that there
was no need for preliminary conferences in Horel and TIAA-CREF, as the parties have agreed on
a discovery schedule and a plan to coordinate discovery-related matters with the discovery in thc
Class Action. On November 20, 2018, the Court issued the Text Orders in TIAA-CREF and Harel
converting the initial scheduling conferences to a telephone conference on November 28, 2018.
Accordingly, based upon the proposed Discovery Schedule and Coordination Plan set forth
below, we respectfully request that the Court enter an order modifying the November 20, 2018
Text Orders to cancel both the initial scheduling conferences on November 27 and 28, 2018 and
the telephone conference on November 28, 2018 in TIAA-CREF and Harel. The lndividual
Action Plaintiffs will attend the November 28, 2018 discovery teleconfcrence scheduled in the
Class Action.

Individual Actions Discovery Schedule and Discovery Coordination Plan

In our October 19, 2018 letter to the Court, we indicated that the lndividual Action
Plaintiffs and Defendants had agreed upon a discovery schedule for the Individual Actions. Many
of the dates we provided in that letter depended upon the schedule of the Class Action, which this
Court has since set in its Pretrial Scheduling Order for the Class Action. Class Action ECF No.
149. The parties have also served their Rule 26(a)(1) disclosures Accordingly, the parties in the
Individual Actions have updated the discovery deadlines for the lndividual Actions where
applicable and jointly seek the Court’s approval of the updated schedule and the discovery
coordination plan. lf the following proposed schedule and discovery coordination plan meet with
Your Honor’s approval, the parties respectfully request that it be so ordered.

Individual Actions Discovery Schedule

 

 

 

 

FACT DISCOVERY INDIVIDUAL AC'I`IONS’
DEADLINE
Fact discovery deadline November 15, 2019
EXPERT DISCOVERY
Ajj'irmative expert reports Affirmative expert report(s) shall be

served by the party bearing the burden
of proof for a subject no later than 60
days after affirmative expert reports are
served by the party bearing the burden
of proof in the Class Action.

Rebuttal expert reports No later than 60 days following the
deadline to serve rebuttal expert reports
in the Class Action.

Reply expert reports No later than 60 days following the
deadline to serve reply expert reports in
the Class Action.

Expert depositions No later than 60 days following the
deadline for expert depositions in the
Class Action.

 

 

 

 

 

 

 

55 Chal|enger Road ~ 6"' Floor ' Rldgefle|d Park. N107660 ' T: 973.639.9|00 F: 973.639.9393 - seegerweiss.com

Case 2:17-cV-1O467-|\/|CA-LDW Document 43 Filed 11/26/18 Page 3 of 6 Page|D: 1213
Case 2:18-cv-08175-MCA-LDW Docurnent 50 Filed 11/20/18 Page 3 of 5 PagelD: 726

 

 

 

 

 

PRE-TRIAL AND TRIAL

Dispositive motion deadline TBD
Pre-trial conference TBD
Trial TBD

 

 

 

Individual Actions Discovery Coordination Plan

I. The requests for production served on Defendants in the Class Action shall be
deemed served in the Individual Actions, but with a relevant period of January 1, 2013 through
May 22, 2017. The parties agree that Defendants’ objections and responses shall likewise be
deemed served in the Individual Actions, including any objections related to the relevant period.
Also, Individual Action Plaintiffs agree not to serve additional document requests until after
Defendants have made their first production of documents in response to the requests already
served on them in the Class Action. To the extent that the Court in the Class Action sets a
deadline for substantial completion of document production of documents responsive to the
requests for production dated September 7, 2018 and served in the Class Action, that deadline
shall govern production of those documents in the Individual Actions as well.

2. All discovery in any of the Related Actions will be deemed discovered in each of
the actions, including non-party discovery to the extent the non-party agrees. Excluded from this
agreement is any discovery (l) produced by current or former employees or agents of Lead
Plaintiffs or Class Representatives; (2) solely and directly related to Lead Plaintiffs’ or Class
Representatives’ investment decisions, standing, typicality or adequacy of representation; and (3)
produced by the Individual Action Plaintiffs or any third-party related to the Individual Action
Plaintiffs.

3. The Individual Action Plaintiffs will participate in any meaningful discussions
between Defendants and the Class Action plaintiffs concerning discovery, including the meet and
confer process and discussions related to scope and the parameters and process of electronic
discovery.

4. Depositions taken in the Class Action shall be deemed taken in the Individual
Actions and the Individual Action Plaintiffs will be permitted to have a full right of participation
in the fact witness depositions, including the opporttmity to examine witnesses during the
depositions (subject to coordination with Class counsel). The parties in the Related Actions have
not agreed to the amount of time each witness will be required to sit for his or her deposition.

5. The interrogatories served on Defendants in the Class Action shall be deemed
served in the lndividual Actions. Likewise, Defendants’ objections and responses to the
interrogatories in the Class Action shall be deemed objections and responses in the Individual
Actions. The parties also agree that the combined Plaintiffs in each Individual Action are provided
five interrogatories in addition to the Class Action interrogatories and the combined Defendants in
each lndividual Action are limited to ten interrogatories in each lndividual Action.

6. The Individual Action Plaintiffs and Defendants have not agreed to the number of
depositions that each side in the Individual Action should be permitted to take in addition to the
depositions in the Class Action. The parties agree that each side should be permitted to take a
limited number of additional depositions, however, the precise number will be determined at a
later date.

55 Cha||enger Road - 6"‘ F|oor - Rldgefleld Park. N| 07660 ' T 973 639.9|00 F: 973 639 9393 - seegerweiss.com

Case 2:17-cV-1O467-|\/|CA-LDW Document 43 Filed 11/26/18 Page 4 of 6 Page|D: 1214
Case 2118-cv-08175-MCA-LDW Document 50 Filed 11/20/18 Page 4 of 5 Page|D: 727

By: s/Christopher A. Seeger
Christopher A. Seeger

SEEGER WEISS, LLP
Christopher A. Seeger

55 Challenger Road, 6th Floor
Rjdgefield Park, NJ 07660
(973) 639-9100
cseeger@seegerweiss.com

ROBB[NS GELLER RUDMAN & DOWD
LLP

Luke O. Brooks

Ryan A. Llorens

Eric I. Niehaus

Angel P. Lau

Jeffrey J. Stein

655 Wcst Broadway, Suite 1900

San Diego, CA 92101

(619) 231-1058

KESSLER TOPAZ MELTZER & CHECK
LLP

Matthew L. Mustokoff
Joshua E. D’Ancona
Michelle Newcomer

Joshua A. Materese

280 ang of Prussia Road
Radnor, PA 19087

(610) 667-7706

Attorneys for lndividual Action Plaintiffs

By: slAlan S. Naar
Alan S. Naar

GR.EENBAUM, ROWE, SMITH & DAVIS
LLP

Alan S. Naar

99 Wood Avenue South

Iselin, NJ 08830

(732) 476-2530

anaar@greenbaumlaw.com

FRIED, FRANK, HARRIS, SI-IRIVER &
JACOBSON LLP

J ames D. Wareham

James E. Ank]am

801 17th Street, NW

Washington, DC 20006

(202) 639~7000

Sarnuel P. Groner
One New Yorlc Plaza
New York, NY 10004
(212) 859-8000

Attorneys for Defendant Perrigo Company plc

By:

 

Marshall R. King

GIBSON, DUNN & CRUTCHER LLP
Reed Brodsky

Aric H. Wu

Marshall R. King

200 Park Ave

New York, NY 10166

(212) 351-4000

At!orneys for Defendant Joseph C. Papa

55 Challenger Road - 6th F|oor - Rldge|`teld Parl<, N] 07660 ' T: 973.639.9|00 F: 973.639 9393 ~ seegerweiss.com

Case 2:17-cV-1O467-|\/|CA-LDW Document 43 Filed 11/26/18 Page 5 of 6 Page|D: 1215
Case 2:18-cv-08175-MCA-LDW Document 50 Filed 11/20/18 Page 5 of 5 Page|D: 728

By:

 

Brian T. Frawley

SULLIVAN & CROMWELL LLP
lohn L. Hardiman

Brian T. Frawley

Michael P. Devlin

125 Broad Street

Ncw York, NY 10004

(202) 558-4000

Attorneys for Defendant Jtrdy L. Brown

THE COURT HEREBY OR.DERS, this;)é day of November 2018, that:

l.

the November 20, 2018 Text Orders in Harel and TIAA-
CREF are hereby modified to cancel both the initial scheduling conferences in
Harel and TL¢tA-CREF scheduled for November 27 and 28, 2018, respectively, and
the telephone conference scheduled in TLAA-CREF and Harel for November 28,
2018 at 11:30 a.m.;

the foregoing Individual Actions Discovery Schedule is APPROVED, and
the foregoing Individual Actions Discovery Plan is APPROVED.

"`\
,»t- gao wit-erequ |v\_)&/M;"~Q..

Hon. Leda Dunn Wettre
United States Magistrate Judge

55 Challenger Road - 6‘h Floor * Rldgelie|d Park, N] 07660 ' T. 973.639 9|00 F: 973.639 9393 * seegerweiss.com

Case 2:17-cV-1O467-|\/|CA-LDW Document 43 Filed 11/26/18 Page 6 of 6 Page|D: 1216

